              Case 2:20-cv-00543-RSM Document 15 Filed 05/29/20 Page 1 of 1




 1
 2
                                   UNITED STATES DISTRICT COURT
 3                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 4
 5
     CALIFORNIA CASUALTY GENERAL                          Case No. C20-543RSM
 6   INSURANCE COMPANY OF OREGON,
 7                                                        ORDER GRANTING STIPULATED
                     Plaintiff,                           MOTION TO MODIFY THE
 8                                                        SCHEDULING ORDER
                         v.
 9
10    JOHN SCOTT BOYCE, individually; PHIL
      ZEVENBERGEN and KARI
11    ZEVENBERGEN, husband and wife; and
      ELYON ZEVENBERGEN and SHILOH
12    ZEVENBERGEN, their children,
13
                     Defendants.
14
            Before the Court is the Stipulated Motion to Modify the Scheduling Order. Dkt. #14.
15
16   The Parties request an order extending the current scheduling deadlines for thirty (30) days to

17   accommodate mediation.
18
            The Court finds that, pursuant to Federal Rule of Civil Procedure 16(b)(4), the Parties
19
     have shown good cause. Accordingly, it is ORDERED that:
20
            1. The Stipulated Motion to Modify the Scheduling Order (Dkt. #14) is granted; and
21
22          2. The current scheduling deadlines will be extended thirty (30) days. The Court will

23          issue a new order regarding initial disclosures and joint status report reflecting the same.
24
            DATED this 29th day of May, 2020.
25
26
27                                                A
                                                  RICARDO S. MARTINEZ
28                                                CHIEF UNITED STATES DISTRICT JUDGE



     ORDER GRANTING STIPULATED MOTION TO MODIFY THE SCHEDULING ORDER - 1
